 



Exhibit 10.1
[FORM OF STOCK AND WARRANT PURCHASE AGREEMENT (U.S. PURCHASER)]

     
To:
  Natural Health Trends Corp.
 
  2050 Diplomat Drive
 
  Dallas, Texas 75234
 
   
From:
  The Undersigned Purchaser

The undersigned (the “Purchaser”), hereby confirms its agreement with you as
follows:
     1. This Stock and Warrant Purchase Agreement (the “Agreement”) is made as
of the date set forth below between Natural Health Trends Corp., a Delaware
corporation (the “Company”), and the Purchaser.
     2. The Company has authorized the sale and issuance to certain purchasers
in a private placement (the “Offering”) of (a) up to 1,631,000 (as amended,
1,761,900) shares (the “Shares”), of Series A Convertible Preferred Stock of the
Company, US$0.001 par value per share, which shall have the preferences, rights,
privileges and restrictions, and shall initially be convertible into an
equivalent number of shares of Common Stock of the Company, par value US$0.001
per share (the “Common Stock”), all as set forth in substantially the form of
the Certificate of Designations, Preferences and Rights attached hereto as
Exhibit A (the “Certificate of Designations”), and (b) warrants in substantially
the form attached hereto as Exhibit B (the “Warrants”) evidencing the right to
purchase up to 1,631,000 (as amended, 1,761,900) shares of Common Stock. The
shares of Common Stock into which the Shares are convertible and for which the
Warrants are exercisable are hereinafter referred to as the “Underlying Shares.”
The Purchaser acknowledges that the form of the Certificate of Designations and
the form of the Warrant attached hereto contain certain blanks and bracketed
language relating to information that will not be known until the Closing (as
defined below) of the sale and purchase of the Shares and the Warrants. The
Purchaser does hereby authorize the Company to complete such blanks and to
substitute final documentary language consistent with the bracketed language at
the Closing of the sale and purchase of the Shares and Warrants.
     3. The Company and the Purchaser agree that the Purchaser will purchase
from the Company and the Company will issue and sell to the Purchaser (a)
                     Shares at a purchase price of US$1.70 per Share, and (b) a
Warrant to purchase the same number of shares of Common Stock at a purchase
price of US$0.00001 per Underlying Share for which the Warrant is exercisable,
for an aggregate purchase price of US$                                        ,
pursuant to the Terms and Conditions for Purchase of Shares and Warrant attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. Unless otherwise requested by the Purchaser, the certificate or
certificates representing the Shares and the Warrant purchased by the Purchaser
will be registered in the Purchaser’s name and address as set forth below.

 



--------------------------------------------------------------------------------



 



     4. The Purchaser hereby acknowledges that it has received, read and is
familiar with this Agreement (consisting of these “Subscription Pages,” Annex I
and all exhibits thereto), including but not limited the representations and
warranties of the Company set forth in Section 3 of Annex I, and has received,
read and is familiar with the Company’s Annual Report on Form 10-K for the year
ended December 31, 2006 and the Current Reports on Form 8-K and all other
reports filed by the Company under the U.S. Securities Exchange Act of 1934
between January 1, 2007 and April 16, 2007(the “SEC Reports”), including without
limitation the “Risk Factors” set forth under the caption “Item 1A. Risk
Factors” commencing on page 11 of the above referenced Form 10-K. Further, the
Purchaser acknowledges that it has received, read, and is familiar with the
additional “Offering Risk Factors” included with the Company’s Disclosure
Package that incorporates the SEC Reports (the “Offering Risk Factors”).
Purchaser acknowledges that certain statements contained in the SEC Reports
constitute “Forward-Looking Statements,” as referenced under the caption
“Forward-Looking Statements” set forth in the introduction to the Form 10-K and,
as described therein, Purchaser acknowledges that the Company’s actual results
could differ materially from those anticipated in these forward-looking
statements as a result of various factors, including the risk factors described
under the caption “Risk Factors” and elsewhere in the Form 10-K, as well as the
Offering Risk Factors. The Purchaser acknowledges that its investment in the
Shares and the Warrant (as well as all Underlying Shares) are subject to the
risk factors set forth in the Form 10-K, as well as the Offering Risk Factors.
     5. The Purchaser hereby represents and warrants to the Company as follows:
          (a) The Purchaser has adequate means of providing for Purchaser’s
current needs and any unexpected needs in the future even without the funds that
Purchaser might invest pursuant to this Agreement. The Purchaser neither has nor
anticipates any need to sell the Shares or the Warrant in the foreseeable
future. The Purchaser is able to bear the economic risks of this investment, is
able to hold the Shares and the Warrant for an indefinite period of time, and
has a sufficient net worth to sustain a loss of the entire investment in the
Shares and the Warrant in the event that such a loss occurs. The Purchaser’s
commitment in the Shares and the Warrant and other non-marketable investments
will not be a disproportionate part of Purchaser’s net worth.
          (b) The Purchaser, either alone or with one or more of its
representatives, has such knowledge and experience in financial and business
matters that the Purchaser is capable of evaluating the merits and risks of an
investment in the Company.
          (c) The Purchaser confirms that, if requested by Purchaser, all
documents, records and books pertaining to this proposed investment in the
Company have been made available to the Purchaser and his advisors, and they
have made such examinations of the foregoing as the Purchaser and his advisors
have deemed necessary in connection with such investment in the Company.
          (d) The Purchaser has had an opportunity to ask questions of and
receive answers from the officers of the Company concerning the terms and
conditions of this investment, and such officers of the Company have answered
all such questions to the full satisfaction of the Purchaser.

2



--------------------------------------------------------------------------------



 



          (e) The Shares and the Warrant (and any Underlying Shares) will be
acquired for the Purchaser’s own account for investment, and not for the account
of any other person nor with a view to resell, distribute, or participate in any
distribution of the Shares, the Warrant or the Underlying Shares in a manner
which would require the registration of the Shares, the Warrant or the
Underlying Shares under the U.S. Securities Act of 1933, as amended (the
“Securities Act”), or any applicable state securities laws.
          (f) The Purchaser understands that no U.S. or other securities
administrator has made any finding or determination relating to the merits or
fairness of an investment in the Shares or the Warrant, and no such securities
administrator has or will recommend or endorse any offering of the Shares or the
Warrant.
          (g) If the Purchaser is a corporation, partnership, joint venture or a
similar business entity or a trust, the Purchaser was not organized for the
purpose of acquiring the Shares or the Warrant.
          (h) It has been called to the Purchaser’s attention, both in this
Agreement and by those individuals with whom the Purchaser has dealt in
connection with investing in the Company, that the Purchaser’s investment in the
Company is a speculative investment and involves a degree of risk which might
result in the loss of the Purchaser’s entire investment. The Purchaser
acknowledges that the Company has made available to the Purchaser or the
Purchaser’s representative(s) the opportunity to obtain additional information
with which to evaluate the merits and risks of this investment. By reason of the
Purchaser’s business and financial experience, the Purchaser has acquired the
capacity to protect the Purchaser’s interest in investments of this nature. In
reaching the conclusion that the Purchaser desires to acquire the Shares and the
Warrant, the Purchaser has carefully evaluated its financial resources and
investment position and the risks associated with this investment.
          (i) In making the Purchaser’s investment decision, the Purchaser has
relied solely upon the Company’s filings with the SEC and the representations
and warranties of the Company contained herein, as well as any investigations of
the Company made by the Purchaser and the Purchaser’s representatives, if any.
The Purchaser has received no representations from the Company or its
principals, officer or directors other than the representations contained in
this Agreement.
          (j) The Purchaser, if an individual, is now a bona fide citizen of the
Untied States of America and a bona fide resident of the state set forth in the
“Purchaser Information” section of this Agreement, and the addressees and Social
Security number set forth in the “Purchaser Information” section of this
Agreement, are the true and correct business and home addresses and Social
Security number of the Purchaser.
          (k) No representations have been made to the Purchaser concerning
projected results, expected yields or any other prospective information
concerning operation of the Company.
          (l) The Purchaser is not a retirement trust or any other entity exempt
from federal income tax pursuant to the Internal Revenue Code of 1986, as
amended.

3



--------------------------------------------------------------------------------



 



          (m) The Company will not become an investment company under the
Investment Company Act of 1940, as amended, by virtue of the Purchaser’s
investment in the Units.
          (n) The Purchaser is an “accredited investor” within the meaning of
Rule 501 of Regulation D promulgated under the Securities Act, as indicated
below (please initial all categories which apply). The Purchaser acknowledges
and understands that exemptions from registration under the Securities Act
relied upon by the Company are based in part on the fact that the Investor
qualifies as an accredited investor. The Purchaser agrees to furnish such
additional information as is reasonably necessary in order to verify the answers
set forth below.

         
 
                         Purchaser is a natural person whose individual net
worth, or joint net worth with his or her spouse, exceeds US$1,000,000.
 
       
 
                         Purchaser is a natural person who had an individual
income in excess of US$200,000, or joint income with his or her spouse in excess
of US$300,000, in both 2005 and 2006, and who reasonably expects an income in
excess of US$200,000 if individual, or US$300,000, if joint, in 2007.
 
       
 
                         Purchaser is a director or executive officer of the
Company.
 
       
 
                         Purchaser is a bank as defined in Section 3(a)(2) of
the Securities Act, or any savings and loan association or other institution as
defined in Section 3(a)(5)(A) of the Securities Act, whether acting in its
individual or fiduciary capacity.
 
       
 
                         Purchaser is a broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934.
 
       
 
                         Purchaser is an insurance company as defined in
Section 2(13) of the Securities Act.
 
       
 
                         Purchaser is a plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of US$5,000,000.
 
       
 
                         Purchaser is a private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940.
 
       
 
                         Purchaser is an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.

4



--------------------------------------------------------------------------------



 



         
 
                         Purchaser is an organization described in
Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or
similar business trust, or partnership, not formed for the specific purpose of
acquiring the securities offered, with total assets in excess of US$5,000,000
 
       
 
                         Purchaser is a trust, with total assets in excess of
US$5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of Regulation D promulgated under the Securities Act.
 
       
 
                         Purchaser is an entity in which all of the equity
owners are accredited investors as described above or which otherwise meets the
requirements of Rule 501(a)(8) of Regulation D promulgated under the Securities
Act.

     6. Purchaser hereby acknowledges and agrees to the following:
          (a) Each certificate representing Shares issued to the Purchaser shall
be stamped or otherwise imprinted with a legend in substantially the following
form:
“The shares of Series A Convertible Preferred Stock represented by this
certificate (the “Series A Preferred”) and the Common Stock issuable upon
conversion thereof have not been registered under the U.S. Securities Act of
1933, as amended (the “Securities Act”), or any other securities laws. No
transfer of the shares represented by this certificate shall be valid or
effective unless (a) such transfer is made pursuant to an effective registration
statement under the Securities Act and in compliance with any applicable
securities laws, or (b) the Holder shall deliver to the Company an opinion of
counsel in form and substance reasonably acceptable to the Company that such
proposed transfer is exempt from the registration requirements of the Securities
Act and of any applicable securities laws.”
“The shares of Series A Preferred represented by this certificate and the Common
Stock issuable upon conversion thereof may be subject to certain rights and
obligations provided for in that certain Certificate of Designations,
Preferences and Rights filed with the Secretary of State of the State of
Delaware on [THE CLOSING DATE] (the “Certificate of Designations”) and that
certain Stock and Warrant Purchase Agreement (the “Purchase Agreement”) dated
[THE CLOSING DATE], between the Company and the initial holders of the Series A
Preferred Stock. Such rights and obligations under the Purchase Agreement
include certain obligations of the Company to register the resale of the Common
Stock issuable upon conversion of the Series A Preferred. A copy of the
Certificate of Designations and the Purchase Agreement shall be furnished
without charge by the issuer hereof to the holder hereof upon written request.”

5



--------------------------------------------------------------------------------



 



          (b) Each Warrant issued to Purchaser shall be stamped or otherwise
imprinted with a legend in substantially the following form:
“Neither this Warrant nor any shares of Common Stock issuable upon exercise
hereof have been registered under the U.S. Securities Act of 1933, as amended
(the “Securities Act”), or any applicable securities laws. No transfer of this
Warrant or of the shares of Common Stock issuable upon exercise hereof shall be
valid or effective unless (a) such transfer is made pursuant to an effective
registration statement under the Securities Act and in compliance with any
applicable securities laws, or (b) the holder of this Warrant shall deliver to
the Company an opinion of counsel in form and substance reasonably acceptable to
the Company that such transfer is exempt from the registration requirements of
the Securities Act (whether pursuant to Regulation S promulgated thereunder or
otherwise) and of any applicable securities laws.”
“This Warrant and the Common Stock issuable upon exercise hereof may be subject
to certain rights and obligations provided for in that certain Stock and Warrant
Purchase Agreement (the “Purchase Agreement”) dated [THE CLOSING DATE], between
the Company, the initial holder of this Warrant and the initial holders of other
similar warrants. Such rights and obligations under the Purchase Agreement
include certain obligations of the Company to register the resale of the Common
Stock issuable upon exercise hereof. A copy of the Purchase Agreement shall be
furnished without charge by the issuer hereof to the Holder hereof upon written
request.”
          (c) Each certificate representing shares of Common Stock issued to the
Purchaser upon conversion of the Shares or upon exercise of the Warrant shall be
stamped or otherwise imprinted with a legend in substantially the following
form:
“The shares represented by this certificate have not been registered under the
U.S. Securities Act of 1933, as amended (the “Securities Act”), or any other
securities laws. No transfer of the shares represented by this certificate shall
be valid or effective unless (a) such transfer is made pursuant to an effective
registration statement under the Securities Act and in compliance with any
applicable securities laws, or (b) the Holder shall deliver to the Company an
opinion of counsel in form and substance reasonably acceptable to the Company
that such proposed transfer is exempt from the registration requirements of the
Securities Act and of any applicable securities laws.”
“The shares represented by this certificate may be subject to certain rights and
obligations provided for in that certain Stock and Warrant Purchase Agreement
(the “Purchase Agreement”) dated [THE

6



--------------------------------------------------------------------------------



 



CLOSING DATE], between the Company and certain purchaser of Warrants and
Series A Preferred Stock of the Company. Such rights and obligations under the
Purchase Agreement include certain obligations of the Company to register the
resale of the Common Stock. A copy of the Purchase Agreement shall be furnished
without charge by the issuer hereof to the holder hereof upon written request.”
          Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.
[Purchaser’s Signature and Information Pages Follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Stock and Warrant Purchase Agreement is entered
into by the undersigned Purchaser and the Company as of the date indicated
below.
“PURCHASER”

         
By:
       
 
       
Print Name:
       
 
       
Title:
       
 
 
 
   

                 
 
  Address:            
 
         
 

   
 
         
 

   
 
         
 
   

AGREED AND ACCEPTED:
NATURAL HEALTH TRENDS CORP.

         
By:
       
 
       
Title:
       
 
 
 
    Date:   May 4, 2007    

STOCK CERTIFICATE AND WARRANT INFORMATION
Purchaser:    Please provide us with the following information:

             
1.
  The exact name that your Shares and Warrant are to be registered in (this is
the name that will appear on your stock certificate(s) and your Warrant). You
may use a nominee name if appropriate.        
 
           
 
           
2.
  The relationship between the Purchaser and the registered holder listed in
response to item 1 above:        
 
     
 
   

8



--------------------------------------------------------------------------------



 



PURCHASER INFORMATION
     The Company must determine that a potential Purchaser meets certain
suitability requirements before offering or selling Shares or Warrants to such
Purchaser. The purpose of the following is to assure the Company that each
Purchaser will meet the applicable suitability requirements under relevant
securities laws. The information supplied by you below will be used in
determining whether you meet such criteria, and reliance upon applicable
exemptions from registration is based in part on the information herein
supplied. In addition, such information will be relied upon by the Company, and
will in relevant part be included in the “Registration Statement” described in
Section 6 of Annex I attached hereto, which will be filed with the SEC and be
made publicly available.
     By providing the following information, you are representing to the Company
that such information is true and correct and you are authorizing the Company to
provide such information to such parties as the Company deems appropriate in
order to ensure that the offer and sale of the Shares and Warrants will not
result in a violation of applicable securities laws, that you otherwise satisfy
the suitability standards applicable to Purchasers of the Shares and Warrants,
and otherwise for purposes of inclusion in the Registration Statement. All
potential Purchasers must provide the information requested below. Please print
or type your responses and attach additional sheets of paper if necessary to
complete your answers to any item.

     
Name:
   
 
   

     
Business Address:
   
 
   
 
  (Number and Street)

               
 
  (City)   (State)   (Zip Code)

     
Telephone Number: (   )
   
 
   

If an Individual:

         
Resident Address:
             
 
      (Number and Street)

                           
 
  (City)   (State)   (Zip Code)

     
Telephone Number: (   )
   
 
   

                     
Age:
      Citizenship:       Where registered to vote:    
 
                   

If a corporation, partnership, limited liability company, trust or other entity:

     
Type of Entity:
   
 
   

     
Who has authority to buy or sell securities for the Entity?
   
 
   

     
Who has authority to vote securities held by the Entity?
   
 
   

                     
Jurisdiction of formation:
          Date of formation:        
 
 
 
         
 
   

     
Social Security or Taxpayer Identification No.
   
 
   

                         
Send all correspondence to (check one):
          Residential Address           Business Address
 
                       

9



--------------------------------------------------------------------------------



 



     In connection with the registration for resale of the “Underlying Shares”
pursuant to the “Registration Statement,” as contemplated in Section 6 of Annex
I attached hereto, the Purchaser represents that, except as set forth below:
     (a) the Purchaser has had no position, office or other material
relationship within the past three years with the Company or its affiliates,
     (b) neither the Purchaser, nor any group of which the Purchaser is a member
or to which the Purchaser is related, beneficially owns (including the right to
acquire or vote) any securities of the Company,
     (c) the Purchaser has no direct or indirect affiliation or association with
any broker or dealer that is a member of the U.S. National Association of
Securities Dealers, Inc. (“NASD”),
     (d) the Purchaser has an understanding of Regulation M promulgated under
the U.S. Securities Exchange Act of 1934 and will conduct any resale of the
“Underlying Shares” that are registered under the “Registration Statement” in
compliance with Regulation M, and
     (e) the Purchaser understands that the Purchaser may not conduct a “short
sale” of the Company’s Common Stock before the effective date of the
Registration Statement where such “short sale” is covered with “Underlying
Shares” to be registered for resale under the Registration Statement.
Exceptions To Any of the Above Paragraphs (a)-(e):
 
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

10



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF SHARES AND WARRANT
1. AGREEMENT TO SELL AND PURCHASE THE SHARES AND WARRANT; SUBSCRIPTION DATE.
     1.1 PURCHASE AND SALE. At the Closing (as defined in Section 2.1), the
Company will sell and issue to the Purchaser, and the Purchaser will purchase
and acquire from the Company, upon the terms and conditions hereinafter set
forth, the number of Shares and the Warrant covering the indicated number of
Underlying Shares, as referenced on the subscription pages to which these Terms
and Conditions for Purchase of Shares and Warrant are attached as Annex I (the
“Subscription Pages”), all at the purchase price set forth on such Subscription
Pages.
     1.2 OTHER PURCHASERS. As part of the Offering, the Company proposes to
enter into substantially this same form of Stock and Warrant Purchase Agreement
with certain other purchasers (the “Other Purchasers”), and the Company expects
to complete sales of Shares and Warrants to them. The Purchaser and the Other
Purchasers are hereinafter sometimes collectively referred to as the
“Purchasers,” and this Agreement and the Stock and Warrant Purchase Agreements
executed by the Other Purchasers are hereinafter sometimes collectively referred
to as the “Agreements.” The Company will accept executed Agreements from
Purchasers for the purchase of Shares and Warrants commencing upon April 16,
2007 and concluding upon the date (the “Subscription Date”) on which the Company
has notified (i) the Purchaser, with respect to the offer and sale of the Shares
and Warrants inside the United States, or (ii) the Purchaser and/or the
Company’s placement consultant for the Shares and Warrants outside of the United
States (the “Placement Consultant”), with respect to the offer and sale of the
Shares and Warrants outside the United States, in each case, in writing that it
is no longer accepting Agreements for the purchase of Shares and Warrants in the
Offering.
     1.3 PLACEMENT CONSULTANT FEE. The Purchaser acknowledges that the Company
intends to pay the Placement Consultant a fee in respect of its placement
activities in connection with the offer and sale of the Shares and Warrants
outside the United States.
2. THE CLOSING.
     2.1 DELIVERY OF THE SHARES AND WARRANTS AT CLOSING. The completion of the
purchase and sale of the Shares and Warrants (the “Closing”) shall occur at a
place and time to be specified by the Company (the “Closing Date”). At the
Closing, the Company shall deliver to the Purchaser (a) one or more stock
certificates representing the number of Shares set forth on the Subscription
Pages, and (b) a Warrant, duly executed by the Company, to purchase the number
of Underlying Shares set forth on the Subscription Pages, each such
certificate(s) and Warrant to be registered in the name of the Purchaser in
accordance with the instructions set forth on the Subscription Pages.

11



--------------------------------------------------------------------------------



 



     2.2 CONDITIONS TO THE COMPANY’S OBLIGATION TO CLOSE. The Company’s
obligation to issue and sell the Shares and the Warrant described on the
Subscription Pages to the Purchaser shall be subject to the following
conditions, any one or more of which may be waived by the Company: (a) receipt
by the Company of the purchase price for the Shares and the Warrant being
purchased hereunder as set forth on the Subscription Pages; (b) completion of
purchases and sales under the Agreements with the Other Purchasers; (c) the
accuracy of the representations and warranties made by the Purchasers and the
fulfillment of those undertakings of the Purchasers to be fulfilled prior to the
Closing; (d) the Company’s determination that the offer and sale of the Shares
and Warrants does not require the approval of the Company’s holders of Common
Stock; and (e) the absence of any order, writ, injunction, judgment or decree
that questions the validity of the Agreements or the right of any of the
Purchasers to enter into such agreements or to consummate the transactions
contemplated hereby and thereby.
     2.3 CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE. The Purchaser’s
obligation to purchase the Shares and the Warrant described on the Subscription
Pages shall be subject to the following conditions, any one or more of which may
be waived by the Purchaser: (a) the representations and warranties of the
Company contained in Section 3 being true and correct on and as of such Closing
with the same effect as though such representations and warranties had been made
on and as of the date of such Closing; (b) all authorizations, approvals or
permits, if any, of any governmental authority or regulatory body of the United
States or any state thereof that are required in connection with the lawful
issuance and sale of the Shares and the Warrant pursuant to this Agreement shall
be obtained and effective as of the Closing; (c) the Company shall have filed
the Certificate of Designations with the Secretary of State of Delaware on or
prior to the Closing, which shall continue to be in full force and effect as of
the Closing; and (d) the absence of any order, writ, injunction, judgment or
decree that questions the validity of the Agreements or the right of the Company
to enter into such agreements or to consummate the transactions contemplated
hereby and thereby.
     2.4 ELECTION OF DIRECTOR. Unless the Nominating Committee of the Board of
Directors does not approve the nomination of Mr. Ken Wang, within 10 business
days following the Company’s 2007 Annual Meeting of Common Stockholders the
Company shall cause Mr. Wang to be elected to the Board of Directors of the
Company. If the Nominating Committee does not so approve the nomination of Mr.
Wang, then the Company shall promptly notify the Purchasers in writing to such
effect and the holders of a majority of the Shares shall be entitled to nominate
a substitute nominee within thirty (30) days of such notice by providing to the
Company the name of the substitute nominee and the other information specified
in Section 6 of the Certificate of Designations, in which event the substitute
nominee shall be evaluated by the Nominating Committee and, if approved, the
Company shall cause the substitute nominee to be elected to the Board of
Directors. Mr. Wang or any substitute nominee shall be extended indemnification
protection by the Company for his service as a director of the Company on terms
substantially similar to the indemnification protection generally afforded other
members of the Board of Directors. The position held by Mr. Wang or any
substitute nominee on the Board of Directors shall thereafter be subject to the
right of the holders of a majority of the Shares to designate an appropriate
individual for nomination to the Board of Directors, as provided in Section 6 of
the Certificate of Designations.

12



--------------------------------------------------------------------------------



 



     3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as otherwise described in the Company’s Annual Report on Form 10-K for
the year ended December 31, 2006 (and any amendments thereto filed prior to the
date hereof) (the “Form 10-K”) and the Current Reports on Form 8-K and other
reports filed between January 1, 2007 and April 16, 2007 with the U.S.
Securities and Exchange Commission, which are included in the Disclosure Package
distributed herewith (collectively, the “SEC Reports”), the Company represents
and warrants to Purchaser on and as of the date hereof and as of the Closing as
follows:
     3.1 CORPORATE EXISTENCE AND POWER. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not, individually or in
the aggregate have or result in a Material Adverse Effect (as defined below).
The Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by the Agreements, the Warrants and the
Certificate of Designations as filed with the Secretary of State of the State of
Delaware (collectively, the “Transaction Documents”), and otherwise to carry out
its obligations hereunder and thereunder, including, without limitation, the
issuance of the Shares and the Warrant and the subsequent issuance of the
Underlying Shares upon conversion of the Shares and exercise of the Warrant. For
purposes of this Agreement, “Material Adverse Effect” means a material adverse
effect on the assets, businesses, properties, operations or financial condition
of the Company and its subsidiaries, taken as a whole.
     3.2 AUTHORIZATION; NO CONTRAVENTION. The execution, delivery and
performance by the Company of the Agreements and each of the other Transaction
Documents, the issuance and delivery of the Shares and the Warrant, and, upon
conversion of the Shares or exercise of the Warrant (as applicable), the
issuance and delivery of the Underlying Shares, and the performance of the
transactions contemplated by the Agreements and the Transaction Documents
(a) have been duly authorized by all necessary corporate or other action of the
Company; (b) do not and will not violate or result in a violation of, conflict
with or constitute or result in a default (whether after the giving of notice,
lapse of time or both) or loss of benefit under any provision of the certificate
of incorporation or the bylaws of the Company; (c) do not and will not violate
or result in a violation of, conflict with or constitute or result in any
breach, default or contravention of (or with due notice or lapse of time or both
would result in any breach, default or contravention of), or loss of benefit
under, any contract or obligation to which the Company or any of its
subsidiaries is a party or by which its or any of its subsidiaries assets are
bound, or cause the creation of any claim upon any of the assets of the Company,
and do not and will not violate, conflict with or result in a violation of, or
constitute a default (whether after the giving of notice, lapse of time or both)
under, any judgment, injunction, writ, award, decree or order of any nature of,
or any restriction imposed by, any court or governmental authority against,
binding upon or otherwise applicable to the Company, or, to the Company’s
knowledge, any provision of United States law, regulation or rule, except where
a waiver has been obtained for any such conflict or violation or any such
conflict, violation, breach, default or contravention

13



--------------------------------------------------------------------------------



 



has not resulted or would not reasonably be expected to result, individually or
in the aggregate, in a Material Adverse Effect; (d) do not and will not require
from the Company any notice to, declaration or filing with, or consent or
approval of any United States federal or state governmental authority (other
than such filings as may be required with the SEC, any U.S. state securities
authorities or The Nasdaq Stock Market); and (e) do not and will not violate or
result in a violation of, or constitute a default (whether after the giving of
notice, lapse of time or both) under, accelerate any obligation under, or give
rise to a right of termination of, any permit, license or authorization to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries is bound.
     3.3 BINDING EFFECT. The Agreements and the other Transaction Documents have
been duly executed and all such agreements constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity relating to enforceability
(regardless of whether considered in a proceeding at law or in equity), and
except that rights to indemnification and contribution may be limited by federal
or state securities laws or public policy relating thereto.
     3.4 CAPITALIZATION. The capitalization of the Company as of December 31,
2006 is as described in the Form 10-K. The Company has not issued any capital
stock since January 1, 2007, other than pursuant to the exercise of employee and
director stock options, if any, disclosed in the SEC Reports. The outstanding
shares of capital stock of the Company have been duly and validly authorized and
issued and are fully paid and nonassesseable, and were not issued in violation
of any preemptive rights or similar rights to subscribe for or purchase
securities. Except for such options and warrants as were outstanding on
December 31, 2006 and are as described in the Form 10-K, and such options as may
have been issued or may be issued to the Company’s directors, officers or
employees under the Company’s stock option or incentive plans, and such Warrants
as may be sold under the Agreements, there are no outstanding subscriptions,
commitments, rights (including, without limitation, preemptive rights, rights of
first refusal, put or call rights or obligations), warrants or options to
acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind, in
either case to which the Company is a party and providing for the issuance or
sale of any capital stock of the Company, any such convertible or exchangeable
securities or any such rights, warrants or options. Without limiting the
foregoing, no preemptive right, co-sale right, right of first refusal or other
similar right exists with respect to the issuance and sale of the Shares,
Warrants and Underlying Shares. Except as may be otherwise disclosed in the Form
10-K, there are no rights to have the Company’s capital stock registered for
sale to the public in connection with the laws of any jurisdiction, and there
are no documents, instruments or agreements relating to the voting of the
Company’s voting securities or restrictions on the transfer of the Company’s
capital stock other than such documents, instruments or agreements expressly
referenced herein.
     3.5 AUTHORIZATION, VALIDITY AND ISSUANCE OF SECURITIES. The Shares and
Warrants are duly and validly authorized, and when issued, sold and delivered to
the Purchasers after payment therefor, will be validly issued and delivered,
fully paid and non-assessable and not subject to any rights of first refusal,
preemptive rights or similar rights, and

14



--------------------------------------------------------------------------------



 



will be free and clear of all liens other than those created by the Transaction
Documents. The Underlying Shares have been duly and validly authorized and
reserved for issuance upon conversion of the Shares or exercise of the Warrants
and, when issued in compliance with the provisions of the Shares or Warrants,
will be validly issued, fully paid and non-assessable and not subject to any
rights of first refusal, preemptive rights or similar rights, and will be free
and clear of all liens other than those created by the Transaction Documents.
     3.6 REPORTS; FINANCIAL STATEMENTS.
     (a) The Common Stock is registered pursuant to Section 12 of the U.S.
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is listed
on Nasdaq. The SEC Reports constitute all reports, schedules, forms, statements
and other documents required to be filed by the Company with the SEC pursuant to
the reporting requirements of the Exchange Act, including pursuant to Sections
13, 14 or 15(d) thereof, since January 1, 2007. As of their respective dates,
the SEC Reports complied in all material respects with the requirements of the
U.S. Securities Act of 1933, as amended (the “Securities Act”), and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. Nothing has come to the attention of the
Company since such respective dates that would indicate that the SEC Reports are
not true and correct in all material respects as of the applicable dates
thereof.
     (b) The audited consolidated financial statements of the Company and its
subsidiaries (balance sheet and statements of operations, cash flow and
shareholders’ equity, together with the notes thereto) for the fiscal year ended
December 31, 2006 set forth in the Form 10-K contains the unqualified report of
the Company’s independent certified public accountants (the “Company Financial
Statements”), are true, complete and correct in all material respects,
consistent in all material respects with the books and records of the Company
and its subsidiaries, and have been prepared in accordance with United States
Generally Accepted Accounting Principles (“GAAP”) applied on a consistent basis
throughout the periods indicated. Except as may be otherwise specified in the
Company Financial Statements or the notes thereto, the Company Financial
Statements fairly present in all material respects the financial condition,
operating results and cash flows of the Company and its subsidiaries as of the
dates and for the periods indicated in accordance with GAAP. Nothing has come to
the attention of the Company since such respective dates that would indicate
that any such financial statements are not true and correct in all material
respects as of the applicable dates thereof.
     3.7 NO MATERIAL ADVERSE CHANGE; ORDINARY COURSE OF BUSINESS. Except as set
forth in the SEC Reports filed prior to the date hereof or as contemplated by
the Transaction Documents or as set forth in the Company Financial Statements,
(a) since January 1, 2007, neither the Company nor any of its subsidiaries has
participated in any transaction (including, without limitation, amendments to or
changes in its Certificate of Incorporation or Bylaws; incurrences, assumptions
or guarantees of any debt for borrowed money; issuances or sales of securities,
other than pursuant to compensatory plans; discharges or satisfactions of
material liens; declarations or payments of dividends or distributions to
stockholders; sales, assignments or transfers of material assets; waivers of any
rights of substantial value; and

15



--------------------------------------------------------------------------------



 



material changes in officer compensation) material to the financial condition of
the Company and its subsidiaries taken as a whole which is outside the ordinary
course of business, (b) since January 1, 2007, neither the Company nor any of
its subsidiaries has created or assumed any lien, mortgage or similar claim on
an asset of the Company or any of its subsidiaries that is material to the
Company and its subsidiaries, taken as a whole, and is outside of the ordinary
course of business, (c) since January 1, 2007, there has not been any event,
action, omission or other development or change that, individually or in the
aggregate, has had a Material Adverse Effect, (d) since January 1, 2007, there
has not occurred a material change in the Company’s or any of its subsidiaries’
accounting principles or practice except as required by reason of a change in
GAAP, (e) since January 1, 2007, there has not occurred any resignation,
termination or removal of any officer or director of the Company or any of its
subsidiaries or loss of personnel of the Company or any of its subsidiaries or
change in the terms and conditions of the employment of the Company’s or any of
its subsidiary’s officers or key personnel that has had or could reasonably be
expected to have a Material Adverse Effect, and (f) since January 1, 2007, there
has been no damage, destruction or loss, whether or not covered by insurance,
that would, individually or in the aggregate, have or would be reasonably likely
to have, a Material Adverse Effect on the Company and its subsidiaries.
     3.8 BROKER’S, FINDER’S OR SIMILAR FEES. Except for the fee due to the
Placement Consultant in respect of its placement activities in connection with
the offer and sale of the Shares and Warrants outside the United States, there
are no brokerage commissions, finder’s fees or similar fees or commissions
payable by the Company in connection with the transactions contemplated hereby.
     3.9 TAX MATTERS. The Company and its subsidiaries, (a) except where any
failure has not had and could not reasonably be expected to have a Material
Adverse Effect, have timely and properly filed all federal, state, local and
foreign tax returns required to be filed by any of them through the date hereof
and as of the closing, and all such tax returns filed by the Company or any such
subsidiaries are true, correct and complete in all material respects; (b) have
paid or caused to be paid all federal, state, local, foreign and other taxes,
including without limitation, income taxes, estimated taxes, alternative minimum
taxes, excise taxes, sales taxes, franchise taxes, employment and payroll
related taxes, withholding taxes, transfer taxes, and all deficiencies, or other
additions to tax, interest, fines and penalties owed by any of them
(collectively, “Taxes”), required to be paid by any of them through the date
hereof and as of the closing whether disputed or not, except Taxes that have not
yet accrued or otherwise become due; and (c) and have not received notice of any
audit or of any proposed deficiencies from the Internal Revenue Service or any
other taxing authority (other than routine audits undertaken in the ordinary
course and that have been finally resolved on or prior to the date hereof).
     3.10 INTELLECTUAL PROPERTY. The Company or one or more of its subsidiaries
exclusively owns or possesses adequate and enforceable rights to use all of the
intellectual property assets (including, but not limited to, any and all
patents, trademarks, trade names, trade dress, registered and unregistered
trademarks and service marks, registered copyrights in both published and
unpublished works, know-how, trade secrets and confidential or proprietary
information (collectively, the “Intellectual Property Assets”) necessary for the
operation of its business.

16



--------------------------------------------------------------------------------



 



     3.11 LITIGATION. There is no litigation or governmental or administrative
proceeding or investigation pending or, to the knowledge of the Company,
threatened in writing against the Company or any of its subsidiaries or
affecting the properties or assets of the Company or any of its subsidiaries,
or, as to matters related to the Company or any of its subsidiaries, against any
of their respective officers, directors or key employees, nor, to the knowledge
of the Company, has there occurred any event or does there exist any condition
on the basis of which any such claim may be asserted, that has had or could
reasonably be expected to have a Material Adverse Effect.
     3.12 NO DEFAULTS. The Company and its subsidiaries are not, nor have they
received notice that they would be with the passage of time, giving of notice,
or both, (a) in violation of any provision of their respective Certificates of
Incorporation or Bylaws (or other applicable organizational documents) or (b) in
default or violation of any material term, condition or provision of (i) any
judgment, decree, order, injunction or stipulation applicable to the Company or
its subsidiaries or (ii) any material agreement, note, mortgage, indenture,
contract, lease or instrument, permit, concession, franchise or license to which
the Company or its subsidiaries are a party or by which the Company or its
subsidiaries or their properties or assets may be bound, and no circumstances
exist which would entitle any party to any material agreement, note, mortgage,
indenture, contract, lease or instrument to which the Company or its
subsidiaries are a party, to terminate such, as a result of the Company or its
subsidiaries having failed to meet any provision thereof which individually, or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
     3.13 RESTRICTIONS ON BUSINESS ACTIVITIES. There is no judgment, injunction,
order or decree binding upon the Company or its subsidiaries which has or could
reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of the Company or its subsidiaries, any acquisition of
property by the Company or its subsidiaries or the conduct of business by the
Company or its subsidiaries as currently conducted or as currently proposed to
be conducted by the Company.
     3.14 INSURANCE. The insurance policies providing insurance coverage to the
Company or its subsidiaries, including any policies in respect of product
liability, are, in the reasonable opinion of the Company, adequate for the
business conducted by the Company and its subsidiaries, taken as a whole. All of
such policies are in full force and effect and are valid and enforceable in
accordance with their terms, and the Company and its subsidiaries have complied
with all material terms and conditions of such policies, including premium
payments. None of the insurance carriers has indicated to the Company or its
subsidiaries an intention to cancel any such policy.
     3.15 LICENSES; COMPLIANCE WITH REGULATORY REQUIREMENTS. Except as disclosed
in the SEC Reports, the Company holds all material authorizations, consents,
approvals, franchises, licenses and permits required under applicable law or
regulation for the operation of the business of the Company and its subsidiaries
as presently operated (collectively, the “Governmental Authorizations”), except
where the failure to hold any such Governmental Authorizations has since
January 1, 2007 or could reasonably be expected to have a Material Adverse
Effect.

17



--------------------------------------------------------------------------------



 



     3.16 DISCLOSURE. No representation or warranty made by the Company in this
Agreement or the Transaction Documents or in any Schedule or Exhibit hereto or
thereto, contains or will contain any untrue statement of a material fact, or
omits to state a material fact necessary to make the statements or facts
contained herein or therein not misleading in light of the circumstances under
which they were furnished.
4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER.
     4.1 PURCHASER ACKNOWLEDGEMENT. The Purchaser, for itself only, represents
and warrants to, and covenants with, the Company that: (a) the Purchaser
understands that the Shares and the Warrants (and the related Underlying Shares)
are “restricted securities” and have not been registered under the Securities
Act or under applicable state securities or blue sky laws and Purchaser is
acquiring the number of Shares and Warrants set forth on the Subscription Pages
in the ordinary course of its business and for its own account for investment
only, and not with a view to, or for sale in connection with, any distribution
thereof, nor with the intention of distributing or reselling same; provided,
however, that by making the foregoing representation, the Purchaser does not
agree to hold any of the securities for any minimum or other specific term, and
reserves the right to dispose of the securities at any time in accordance with
or pursuant to a Registration Statement or an exemption under the Securities
Act; (b) the Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Shares or Warrants (or the
related Underlying Shares) except in compliance with the Securities Act and
other applicable securities laws and the respective rules and regulations
promulgated thereunder; (c) the Purchaser has answered all questions on the
Subscription Pages and the answers thereto are true and correct as of the date
hereof and will be true and correct as of the Closing Date and the related
information may be relied upon by the Company for inclusion in the Registration
Statement; (d) the Purchaser will notify the Company immediately of any change
in any of such information until such time as the Purchaser has sold all of its
Underlying Shares or until the Company is no longer required to keep the
Registration Statement effective; (e) the Purchaser has, in connection with its
decision to purchase the number of Shares and Warrants set forth on the
Subscription Pages, relied only upon the representations and warranties of the
Company contained herein and the information set forth in the Disclosure
Package, including the SEC Reports; and (f) the Company’s representations and
warranties set forth in this Agreement are made only as of the date of this
Agreement and the Closing Date, and Purchaser’s subsequent decision to convert
the Shares into Underlying Shares or to exercise the Warrant for Underlying
Shares are made in the sole discretion of the Purchaser in accordance with the
terms of the Shares and Warrant and the Company hereby expressly disclaims any
obligation to provide to the Purchaser any additional representations,
warranties or information. Purchaser understands that the issuance of the Shares
and Warrants to the Purchaser (and the issuance of the related Underlying
Shares) has not been registered under the Securities Act, or registered or
qualified under any other securities laws in reliance on specific exemptions
therefrom, which exemptions may depend upon, among other things, the bona fide
nature of the Purchaser’s investment intent as expressed herein. The Placement
Consultant is not authorized to make any representation or use any information
in connection with the placement, purchase and sale of the Shares and Warrants,
and no person is authorized to provide any representation which is inconsistent
or in addition to those in the Disclosure Package or the SEC Reports. The
Purchaser acknowledges that it has not received or relied on any such
representations.

18



--------------------------------------------------------------------------------



 



     4.2 REGISTRATION REQUIRED. The Purchaser hereby covenants with the Company
not to make any sale of the Shares, Warrants or Underlying Shares without
complying with the provisions of this Agreement, including Section 6.3 hereof,
and without effectively causing the prospectus delivery requirement under the
Securities Act to be satisfied (unless the Purchaser is selling its Underlying
Shares in a transaction not subject to the prospectus delivery requirement), and
the Purchaser acknowledges that the certificates evidencing the Shares, Warrants
and Underlying Shares will be imprinted with a legend that prohibits their
transfer except in accordance therewith. The Purchaser acknowledges that as set
forth in, and subject to the provisions of, Section 6.3, there may occasionally
be times when the Company, based on the advice of its counsel, determines that
it must suspend the use of the prospectus forming a part of the Registration
Statement until such time as an amendment to the Registration Statement has been
filed by the Company and declared effective by the SEC or until the Company has
amended or supplemented such prospectus.
     4.3 POWER AND AUTHORITY. The Purchaser further represents and warrants to,
and covenants with, the Company that (i) the Purchaser has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and (ii) this
Agreement constitutes a valid and binding obligation of the Purchaser
enforceable against the Purchaser in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except as the indemnification agreements
of the Purchasers herein may be legally unenforceable.
     4.4 NO DISPOSITIONS. Except with the prior written consent of the Company,
the Purchaser will not, prior to the effectiveness of the Registration
Statement, engage in any hedging or other transaction which is designed to or
could reasonably be expected to lead to or result in a disposition of Common
Stock of the Company by the Purchaser or any other person or entity. Such
prohibited hedging or other transactions would include, without limitation,
effecting any short sale or having in effect any short position (whether or not
such sale or position is against the box and regardless of when such position
was entered into) or any purchase, sale or grant of any right (including,
without limitation, any put or call option) with respect to the Common Stock of
the Company or with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from the Common Stock of the Company.
     4.5 RECEIPT AND REVIEW OF DISCLOSURE PACKAGE. The Purchaser, either alone
or with one or more advisers, has such knowledge and experience in financial and
business matters that the Purchaser is capable of evaluating the merits and
risks of an investment in the Company and has evaluated such merits and risks.
Purchaser has received, read and is familiar with this Agreement (consisting of
the Subscription Pages, Annex I and all exhibits hereto), including but not
limited to the representations and warranties of the Company set forth in
Section 3 of Annex I, and has had the opportunity to thoroughly review the
Disclosure Package,

19



--------------------------------------------------------------------------------



 



including the SEC Reports. The Purchaser confirms that it and its advisers have
examined the foregoing materials as the Purchaser and its advisers have deemed
necessary in connection with the investment in the Shares and Warrant. The
Purchaser has had an opportunity to ask questions of and receive answers from
the principals, officers and directors of the Company concerning the terms and
conditions of the Offering, and such principals, officers and directors of the
Company have answered all such questions to the full satisfaction of the
Purchaser.
     4.6 NO TAX OR LEGAL ADVICE. The Purchaser understands that nothing in this
Agreement, or any other materials presented to the Purchaser in connection with
the purchase and sale of Shares and Warrants constitutes legal, tax or
investment advice. The Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Shares and Warrants.
5. SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
Notwithstanding any investigation made by any party to this Agreement or by the
Placement Consultant, all covenants, agreements, representations and warranties
made by the Company and the Purchaser herein shall survive the execution of this
Agreement, the delivery to the Purchaser of the Shares and Warrants being
purchased and the payment therefor.
6. REGISTRATION OF THE SHARES; COMPLIANCE WITH THE SECURITIES ACT.
     6.1 REGISTRATION PROCEDURES AND EXPENSES. The Company shall:
          (a) subject to receipt of necessary information from the Purchasers,
prepare and file with the SEC, as soon as practicable, but in no event later
than sixty (60) days after the Closing Date (such date, the “Filing Date”), a
registration statement to enable the resale of all of the Underlying Shares (the
“Registration Statement”);
          (b) use its reasonable best efforts, subject to the receipt of
necessary information from the Purchasers, to cause the Registration Statement
to become effective as soon as practicable after the filing thereof, but in any
event within four (4) calendar months of the Closing Date if the Registration
Statement is not reviewed by the SEC and within six (6) calendar months of the
Closing Date if the Registration Statement is reviewed by the SEC (the
“Effectiveness Deadline”); provided that if and to the extent that any of the
Underlying Shares are not included in the Registration Statement at the time it
is declared effective for reasons other than the failure of the Purchaser to
furnish to the Company the information required by the next to last paragraph of
this Section 6.1, the Company shall use its reasonable best efforts, subject to
the receipt of necessary information from the Purchasers, to prepare and file
with the SEC such additional Registration Statements as the Company in its
reasonable judgment shall deem viable for the purpose of effectively registering
for resale under the Securities Act all of the Underlying Shares;
          (c) use its reasonable best efforts to prepare and file with the SEC
such amendments and supplements to the Registration Statement and the prospectus
used in connection therewith (the “Prospectus”) as may be necessary to keep the
Registration Statement

20



--------------------------------------------------------------------------------



 




current and effective for a period from the date the Registration Statement is
declared effective by the SEC until the earliest of (i) the date when all
Underlying Shares covered by such Registration Statement have been sold and
(ii) the date on which the Purchasers may sell all of the Underlying Shares
acquired or which the Purchaser has the right to acquire without restriction
pursuant to Rule 144(k) under the Securities Act (or any successor provision
thereof having similar effect) (the “Effectiveness Period”);
          (d) furnish, without charge, to the Purchaser with respect to the
Underlying Shares registered under the Registration Statement such number of
copies of the Registration Statement, each amendment and supplement thereto (in
each case including all exhibits), Prospectuses (including supplemental
prospectuses) and preliminary versions of the Prospectus filed with the SEC
(“Preliminary Prospectuses”) in conformity with the requirements of the
Securities Act and such other documents as the Purchaser may reasonably request,
in order to facilitate the public sale or other disposition of all or any of the
Underlying Shares by the Purchaser;
          (e) file documents required of the Company for normal blue sky
clearance in U.S. states reasonably specified in writing by the Purchaser prior
to the effectiveness of the Registration Statement, provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented;
          (f) bear and pay all expenses (other than professional fees incurred
by the Purchasers and underwriting discounts and commissions, if any) incident
to the performance of or compliance with this Agreement by the Company under
Section 6.1 or Section 6.3, whether or not the Registration Statement is filed
or becomes effective and whether or not any Underlying Shares are sold pursuant
to the Registration Statement;
          (g) advise the Purchasers, promptly (but in any event within five
(5) business days) after it shall receive notice or obtain knowledge of the
issuance of any stop order by the SEC delaying or suspending the effectiveness
of the Registration Statement or of the initiation of any proceeding for that
purpose; and it will promptly use its commercially reasonable efforts to prevent
the issuance of any stop order or to obtain its withdrawal at the earliest
possible moment if such stop order should be issued.
          (h) use its reasonable best efforts to cause all such Underlying
Shares covered by such Registration Statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;
          (i) provide a transfer agent and registrar for all Underlying Shares
registered pursuant to this Agreement and provide a CUSIP number for all such
Underlying Shares, in each case not later than the effective date of such
registration;
          (j) notify the Purchaser, promptly after the Company receives notice
thereof (but in any event within five (5) business days), of the time when such
Registration

21



--------------------------------------------------------------------------------



 




Statement has been declared effective or a supplement to any Prospectus forming
a part of such registration statement has been filed;
          (k) cooperate with the Purchaser to facilitate the timely preparation
and delivery of certificates representing the Underlying Shares sold pursuant to
a Registration Statement, which certificates shall be free, to the extent sold
in compliance with the “plan of distribution” set forth in the Registration
Statement and to the extent permitted by applicable law and the Purchase
Agreement, of all restrictive legends, and to enable such Underlying Shares to
be in such denominations and registered in such names as any Purchaser may
request; and
          (l) with a view to making available to the Purchaser the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Purchaser to sell the Underlying Shares to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) such date as all of the Underlying Shares
acquired or that may be acquired by the Purchaser may be resold pursuant to Rule
144(k) or any other rule of similar effect or (B) such date as all of the
Underlying Shares acquired or that may be acquired by the Purchaser shall have
been resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and (iii) furnish to the Purchaser upon request, as long as the Purchaser owns
any Shares, Warrants or Underlying Shares, (A) a written statement by the
Company that it has complied with the reporting requirements of the Securities
Act and the Exchange Act, (B) a copy of the Company’s most recent Annual Report
on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other information as
may be reasonably requested in order to avail the Purchaser of any rule or
regulation of the SEC that permits the selling of any such Shares without
registration.
     It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Section 6.1 that the Purchaser shall furnish to the
Company such information regarding himself, herself or itself, the Underlying
Shares to be sold by such Purchaser pursuant to the Registration Statement, and
the intended method of disposition of such Underlying Shares as shall be
required to effect the registration thereof. If the Registration Statement
refers to any Purchaser by name or otherwise as the holder of any securities of
the Company, then such Purchaser shall have the right to require (if such
reference to such Purchaser by name or otherwise is not required by the
Securities Act or similar federal statute then in force) the deletion of the
reference to such Purchaser in any amendment or supplement to the Registration
Statement filed or prepared subsequent to the time that such reference ceases to
be required.
     The Company understands that the Purchaser disclaims being an underwriter,
but the Purchaser being deemed an underwriter by the SEC shall not relieve the
Company of any obligations it has hereunder.
     6.2 REGISTRATION DEFAULT PENALTIES
          (a) The Company and the Purchaser agree that the Purchaser will suffer
damages if the Registration Statement is not filed on or prior to the Filing
Date and if the

22



--------------------------------------------------------------------------------



 




Registration Statement is not maintained in the manner contemplated herein
during the Effectiveness Period. The Company and the Purchaser further agree
that it would not be feasible to ascertain the extent of such damages with
precision. Accordingly, if the Registration Statement is not filed on or prior
to the Filing Date, or the Registration Statement is filed with and declared
effective by the SEC but thereafter ceases to be effective as to the Underlying
Shares covered thereby at any time prior to the expiration of the Effectiveness
Period due to an intentional and willful act by the Company without being
succeeded immediately by a subsequent Registration Statement filed with the SEC
covering such Underlying Shares (any such failure being referred to as a
“Section 6.2(a) Event”), the Company shall pay in cash as liquidated damages for
such failure and not as a penalty to the Purchaser an amount equal to two
percent (2%) of the product of U.S. $1.70 times the number of Shares purchased
by the Purchaser pursuant to this Agreement (the “Damage Amount”). Payments to
be made pursuant to this Section 6.2(a) shall be due and payable immediately
upon demand in immediately available cash funds. The parties agree that the
Damage Amount represents a reasonable estimate on the part of the parties, as of
the date of this Agreement, of the amount of damages that will be incurred by
the Purchaser if a Section 6.2(a) Event as described herein has occurred.
Notwithstanding the foregoing, the Company shall remain obligated to cure the
breach or correct the condition that caused the Section 6.2(a) Event to the
extent otherwise consistent with its obligations under Section 6.1, and the
Purchaser shall have the right to take any action necessary or desirable to
enforce such obligations.
          (b) The Company and the Purchaser agree that the Purchaser will suffer
damages if the Registration Statement is not declared effective with respect to
all of the Underlying Shares on or prior to the Effectiveness Deadline as set
forth in Section 6.1(b). The Company and the Purchaser further agree that it
would not be feasible to ascertain the extent of such damages with precision.
Accordingly, if the Registration Statement is not declared effective with
respect to all of the Underlying Shares on or prior to the Effectiveness
Deadline, the Company shall pay in cash as liquidated damages for such failure
and not as a penalty to the Purchaser an amount equal to two percent (2%) of the
product of U.S. $1.70 times the number of Underlying Shares (as adjusted for any
stock splits, stock dividends, recapitalizations, reclassifications,
combinations or similar transactions) that the Purchaser obtained the right to
acquire upon the purchase of the Shares and the Warrant pursuant to this
Agreement and that were not registered under the Registration Statement (the
“Effectiveness Damage Amount”); provided, however, that, with respect to the
Underlying Shares that the Purchaser has the right to acquire upon exercise of
the Warrant only, in no event shall any Effectiveness Damage Amount be due and
payable with respect to any such Underlying Shares unless and until such time as
the Registration Statement continues not to be effective with respect to some or
all of such Underlying Shares and the closing per share market price of the
Common Stock, as reported on the Nasdaq Global Market (or any successor exchange
or other market on which the Common Stock is then traded), exceeds the then
applicable per share “Exercise Price” of the Warrant. Payments to be made
pursuant to this Section 6.2(b) shall be due and payable immediately upon demand
in immediately available cash funds. The parties agree that the amounts set
forth in this Section 6.2(b) represent a reasonable estimate on the part of the
parties, as of the date of this Agreement, of the amount of damages that will be
incurred by the Purchaser if the Registration Statement is not declared
effective with respect to all of the Underlying Shares on or prior to its
Effectiveness Deadline. Notwithstanding the foregoing, the Company shall remain
obligated to

23



--------------------------------------------------------------------------------



 




cause the Registration Statement to become effective in accordance with its
obligations set forth in Section 6.1, and the Purchaser shall have the right to
take any action necessary or desirable to enforce such obligations.
     6.3 TRANSFER OF SECURITIES AFTER REGISTRATION; SUSPENSION.
          (a) The Purchaser agrees that it will not effect any disposition of
the Shares, Warrants or Underlying Shares that would constitute a sale within
the meaning of the Securities Act, other than transactions exempt from the
registration requirements of the Securities Act, except as contemplated in the
Registration Statement referred to in Section 6.1 and as described below, and
that it will promptly notify the Company of any changes in the information set
forth in the Registration Statement regarding the Purchaser or its plan of
distribution.
          (b) Except in the event that paragraph (c) below applies, the Company
shall: (i) if deemed necessary by the Company, prepare and file from time to
time with the SEC a post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Underlying Shares being sold
thereunder, such Prospectus will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; (ii) provide the Purchaser copies of any documents
filed pursuant to Section 6.3(b)(i); and (iii) upon request, inform each
Purchaser who so requests that the Company has complied with its obligations in
Section 6.3(b)(i) (or that, if the Company has filed a post-effective amendment
to the Registration Statement which has not yet been declared effective, the
Company will notify the Purchaser to that effect, will use its reasonable
efforts to secure the effectiveness of such post-effective amendment as promptly
as possible and will promptly notify (but in any event within five (5) business
days) the Purchaser pursuant to Section 6.3(b)(i) hereof when the amendment has
become effective).
          (c) Subject to paragraph (d) below, in the event: (i) of any request
by the SEC or any other U.S. Federal or U.S. state governmental authority during
the period of effectiveness of the Registration Statement for amendments or
supplements to a Registration Statement or related Prospectus or for additional
information; (ii) of the issuance by the SEC or any other Federal or state
governmental authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose;
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Underlying Shares for sale in any jurisdiction or the initiation of any
proceeding for such purpose; or (iv) that the financial statements included in
the Registration Statement become ineligible for inclusion therein or in the
event of the occurrence of any event or circumstance which the Company believes
necessitates the making of any changes in the Registration Statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not

24



--------------------------------------------------------------------------------



 




contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; then the Company shall promptly deliver a certificate in writing to
the Purchaser (the “Suspension Notice”) to the effect of the foregoing and, upon
receipt of such Suspension Notice, the Purchaser will discontinue disposition of
Underlying Shares pursuant to the Registration Statement (a “Suspension”) until
the Purchaser’s receipt of copies of a supplemented or amended Prospectus
prepared and filed by the Company, or until it is advised in writing by the
Company that the current Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in any such Prospectus. In the event of any Suspension, the Company
will use its reasonable best efforts to cause the use of the Prospectus so
suspended to be resumed as soon as reasonably practicable within 30 days after
delivery of a Suspension Notice to the Purchasers.
          (d) Provided that a Suspension is not then in effect the Purchaser may
sell Underlying Shares under the Registration Statement, provided that it
arranges for delivery of a current Prospectus to the transferee of such Shares.
Upon receipt of a request therefor, the Company will provide an adequate number
of current Prospectuses to the Purchaser and to any other parties requiring such
Prospectuses.
          (e) In the event of a sale of Underlying Shares by the Purchaser,
unless such requirement is waived by the Company in writing, the Purchaser must
also deliver to the Company’s transfer agent, with a copy to the Company, a
“certificate of subsequent sale” in substantially in the form provided or
approved by the Company, so that the Underlying Shares may be properly
transferred.
     6.4 INDEMNIFICATION.
     (a) For the purpose of this Section 6.4:
     (i) the term “Selling Stockholder” shall include the Purchaser, each of its
members, partners, officers, directors, shareholders and each person, if any,
who controls the Purchaser within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act;
     (ii) the term “Registration Statement” shall include any preliminary or
final Prospectus, exhibit, supplement or amendment included in or relating to,
and any document incorporated by reference in, the Registration Statement (or
deemed to be a part thereof) referred to in Section 6.1; and
     (iii) the term “Untrue Statement” shall include any untrue statement or
alleged untrue statement, or any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to

25



--------------------------------------------------------------------------------



 



make the statements therein, in the light of the circumstances under which they
were made, not misleading.
          (b) The Company agrees to indemnify and hold harmless each Selling
Stockholder from and against any and all losses, claims, damages or liabilities
(collectively, “Losses”), as incurred, to which such Selling Stockholder may
become subject (under the Securities Act, the Exchange Act or otherwise) insofar
as such Losses (or actions or proceedings in respect thereof) arise out of, or
are based upon or related to (i) any untrue statement of a material fact
contained in or omitted from the Registration Statement (ii) any material
inaccuracy in the representations and warranties of the Company contained in the
Agreement or the failure of the Company to perform its obligations hereunder, or
(iii) any material failure by the Company to fulfill any material undertaking
included in the Registration Statement, and the Company will reimburse such
Selling Stockholder for any reasonable legal or other costs and expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim; provided, however, that the Company shall not be
liable in any such case to the extent that such Loss arises out of, or is based
upon or related to, an Untrue Statement made in such Registration Statement in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Selling Stockholder specifically for use in
preparation of the Registration Statement or the failure of such Selling
Stockholder to comply with his, her or its covenants and agreements contained in
this Agreement or any statement or omission in any Prospectus that is corrected
in any subsequent Prospectus that was delivered to the Purchaser prior to the
pertinent sale or sales by the Purchaser.
          (c) The Purchaser agrees (severally and not jointly with any other
Purchaser) to indemnify and hold harmless the Company (and each person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act,
each officer of the Company who signs the Registration Statement and each
director of the Company) from and against any and all Losses to which the
Company (or any such officer, director or controlling person) may become subject
(under the Securities Act or otherwise), insofar as such Losses (or actions or
proceedings in respect thereof) arise out of, or are based upon or related to,
(i) any failure by the Purchaser to comply with his, her or its covenants and
agreements contained in this Agreement, or (ii) any Untrue Statement of a
material fact contained in or omitted from the Registration Statement if and
only if such Untrue Statement was made in reliance upon and in conformity with
written information furnished by or on behalf of the Purchaser specifically for
use in preparation of the Registration Statement, and the Purchaser will
reimburse the Company (or such officer, director or controlling person), as the
case may be, for any legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim; provided, however, that the aggregate amount that the Purchaser shall be
required to pay pursuant to this Section 6.4(c) shall in no event be greater
than the amount of the net proceeds received by the Purchaser upon the sale of
Underlying Shares pursuant to the Registration Statement giving rise to such
Losses less amounts previously paid by the Purchaser with respect to any such
Losses.
          (d) Promptly after receipt by any indemnified person of a notice of a
claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 6.4, such
indemnified person shall notify the

26



--------------------------------------------------------------------------------



 




indemnifying person in writing of such claim or of the commencement of such
action, but the omission to so notify the indemnifying party will not relieve it
from any liability which it may have to any indemnified party under this
Section 6.4 (except to the extent that such omission materially and adversely
affects the indemnifying party’s ability to defend such action) or from any
liability otherwise than under this Section 6.4. Subject to the provisions
hereinafter stated, in case any such action shall be brought against an
indemnified person, the indemnifying person shall be entitled to participate
therein, and, to the extent that it shall elect by written notice delivered to
the indemnified party promptly after receiving the aforesaid notice from such
indemnified party, shall be entitled to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified person. After notice from the
indemnifying person to such indemnified person of its election to assume the
defense thereof (unless it has failed to assume the defense thereof and appoint
counsel reasonably satisfactory to the indemnified party), such indemnifying
person shall not be liable to such indemnified person for any legal expenses
subsequently incurred by such indemnified person in connection with the defense
thereof, provided, however, that if there exists or shall exist a conflict of
interest that would make it inappropriate, in the reasonable opinion of counsel
to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel at
the expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel (together with appropriate local counsel) for all indemnified parties.
In no event shall any indemnifying person be liable in respect of any amounts
paid in settlement of any action unless the indemnifying person shall have
approved the terms of such settlement; provided that such consent shall not be
unreasonably withheld. No indemnifying person shall, without the prior written
consent of the indemnified person, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified person is or could
reasonably have been a party and indemnification could have been sought
hereunder by such indemnified person, unless such settlement includes an
unconditional release of such indemnified person from all liability on claims
that are the subject matter of such proceeding.
          (e) If the indemnification provided for in this Section 6.4 is
unavailable to an indemnified party under subsection (b) or (c) above in respect
of any Losses (or actions or proceedings in respect thereof) referred to
therein, then each indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such Losses (or actions in respect thereof) in such proportion as
is appropriate to reflect the relative fault of the indemnified party on the one
hand and the indemnifying party on the other in connection with the statements
or omissions or other matters which resulted in such Losses (or actions in
respect thereof), as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, whether
any action in question, including any Untrue Statement, has been taken or made
by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action or Untrue
Statement. The Company and the Purchasers agree that it would not be just and
equitable if contribution pursuant to this subsection (e) were determined by pro
rata allocation (even if the Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take into account
the equitable considerations referred to

27



--------------------------------------------------------------------------------



 




above in this subsection (e). The amount paid or payable by an indemnified party
as a result of the Losses (or actions in respect thereof) referred to above in
this subsection (e) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. The Purchasers’ obligations in this
subsection to contribute are several in proportion to their sales of Underlying
Shares to which such loss relates and not joint. Notwithstanding anything to the
contrary contained herein, the Purchaser shall be required to contribute under
this Section 6.4(e) for only that amount as does not exceed the net proceeds to
such Purchaser as a result of the sale of Underlying Shares pursuant to such
Registration Statement.
          (f) The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 6.4, and are fully informed regarding such
provisions. The parties further acknowledge that the provisions of this
Section 6.4 fairly allocate the risks in light of the ability of the parties to
investigate the Company and its business in order to assure that adequate
disclosure is made in the Registration Statement as required by the Securities
Act and the Exchange Act.
     6.5 TERMINATION OF CONDITIONS AND OBLIGATIONS. The conditions precedent
imposed by Section 4 or this Section 6 upon the transferability of the
Underlying Shares shall cease and terminate as to any particular number of the
Underlying Shares when the sale of such Underlying Shares shall have been
effectively registered under the Securities Act and sold or otherwise disposed
of in accordance with the intended method of disposition set forth in the
Registration Statement covering such Shares or at such time as an opinion of
counsel satisfactory to the Company shall have been rendered to the effect that
such conditions are not necessary in order to comply with the Securities Act.
     6.6 INFORMATION AVAILABLE. So long as the Registration Statement is
effective covering the resale of Underlying Shares by the Purchaser, the Company
will furnish to the Purchaser:
          (a) as soon as practicable after it is available, one copy of (i) its
Annual Report to Stockholders (which Annual Report shall contain financial
statements audited in accordance with generally accepted accounting principles
by a national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Stockholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);
          (b) upon the reasonable request of the Purchaser, an adequate number
of copies of the Prospectuses to supply to any other party requiring such
Prospectuses; and the Company, upon the reasonable request of the Purchaser,
will meet with the Purchaser or a representative thereof at the Company’s
headquarters to discuss all information relevant for disclosure in the
Registration Statement covering the Underlying Shares and will otherwise
cooperate with the Purchaser conducting an investigation for the purpose of
reducing or eliminating the Purchaser’s exposure to liability under the
Securities Act, including the reasonable production of information at the
Company’s headquarters; provided, that the Company shall not be required to
disclose any confidential information to or meet at its

28



--------------------------------------------------------------------------------



 



headquarters with the Purchaser until and unless the Purchaser shall have
entered into a confidentiality agreement in form and substance reasonably
satisfactory to the Company with the Company with respect thereto.
     6.7 TRANSFERABILITY OF REGISTRATION RIGHTS. The registration rights set
forth in this Agreement are transferable to any transferee of Shares, Warrants
or Underlying Shares, as applicable, so long as such transfer is made in
compliance with the terms of this Agreement and such transferee consents in
writing to be bound by the covenants set forth in Section 4 of this Agreement
(to the extent reasonably applicable) and all of the terms and conditions of
Section 6 this Agreement.
7. NOTICES. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered to or
from a location outside the United States, by International Federal Express (or
comparable service) or facsimile or email, and shall be deemed given (i) if
delivered by first-class registered or certified mail domestic, three business
days after so mailed, (ii) if delivered by nationally recognized overnight
carrier, one (1) business day after so mailed, (iii) if delivered by
International Federal Express (or comparable service), two (2) business days
after so mailed, (iv) if delivered by facsimile or email, upon electric
confirmation of receipt and shall be delivered as addressed as follows:
(a) if to the Company, to:
Natural Health Trends Corp.
2050 Diplomat Drive
Dallas, Texas 75234
Attn: Chief Executive Officer
Phone: (972) 241-4080
Telecopy: (972) 243-5428
with a copy mailed to:
Natural Health Trends Corp.
2050 Diplomat Drive
Dallas, Texas 75234
Attn: General Counsel
Phone: (972) 241-4080
Telecopy: (214) 451-6149
          (b) if to the Purchaser, at its address on the Signature Page hereto,
or at such other address or addresses as may have been furnished to the Company
in writing.
8. CHANGES. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Purchasers that have
executed Agreements for the purchase of a majority of the Shares and Warrants
sold or to be sold in the Offering.

29



--------------------------------------------------------------------------------



 



9. LANGUAGE. This Agreement (including the Subscription Pages) is set forth in
the English language, which shall control over any versions of this Agreement in
any other language. Either party may at its own expense prepare versions of this
Agreement and the other Transaction Documents in any other language that are
deemed necessary, advisable or appropriate.
10. HEADINGS. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
11. SEVERABILITY. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
12. GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, U.S.A., without
giving effect to the principles of conflicts of law.
13. FORUM SELECTION. The Company and Purchasers agree that any dispute,
controversy of claim arising out of or relating to this Agreement, or the
breach, termination or invalidity hereof shall be subject to the exclusive
jurisdiction and venue of the federal and state courts located in the United
States, and the Company and the Purchasers do hereby consent to the personal and
exclusive jurisdiction of these courts.
14. FEES AND EXPENSES. Each party hereto shall be solely responsible for the
fees and expenses incurred by such party in connection with the Offering.
15. COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.
16. CONFIDENTIAL DISCLOSURE AGREEMENT. Notwithstanding any provision of this
Agreement to the contrary, any confidential disclosure agreement previously
executed by the Company and the Purchaser in connection with the transactions
contemplated by this Agreement shall remain in full force and effect in
accordance with its terms following the execution of this Agreement and the
consummation of the transactions contemplated hereby; provided, that the
confidentiality obligations set forth in any such confidential disclosure
agreement shall not apply to any information that is part of the public
knowledge or literature (other than by reason of a breach of such confidential
disclosure agreement).

30



--------------------------------------------------------------------------------



 



EXHIBIT A
[See Exhibit 3.1 to this current report on Form 8-K.]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[See Exhibit 10.3 to this current report on Form 8-K.]

 